     Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


UNITED STATES OF AMERICA,                            MEMORANDUM DECISION AND
                                                    ORDER DENYING DEFENDANT LEV
                      Plaintiff,                     DERMEN’S MOTION TO SEVER
v.                                                            TRIALS

LEV ASLAN DERMEN,                                              Case No. 2:18-cr-365

                      Defendant.                           District Judge Jill N. Parrish




       Before the court is a motion to sever trials filed by defendant Lev Aslan Dermen1 on May

8, 2019. (ECF No. 289). The government responded in opposition on May 22, 2019 (ECF No.

314), and Mr. Dermen replied on May 29, 2019 (ECF No. 321). With leave of court, the

government filed a surreply on June 4, 2019. (ECF No. 332-1). Finally, Mr. Dermen obtained

leave to supplement his motion with evidence and arguments not available to him when he filed

his motion; he filed his supplemental brief on June 12, 2019. (ECF No. 355). On the basis of

these filings, a review of relevant law, and for the reasons below, Mr. Dermen’s motion to sever

is denied.2




1
  Mr. Dermen initially moved to sever his trial on January 15, 2019, two days before the return of
the second superseding indictment. (ECF No. 130). On January 29, 2019, the government
responded in opposition to that motion. At a February, 19, 2019 hearing convened, in part, to
hear oral argument on Mr. Dermen’s motion, his counsel withdrew the motion because the
arguments therein were premised on an obsolete indictment.
2
  Mr. Dermen further requests—in the event his motion for severance is granted—that his case
be transferred to the United States District Court for the Central District of California. Because
the court denies Mr. Dermen’s motion for severance, it does not reach his motion for transfer.
     Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 2 of 12



                                          I.     ANALYSIS

        Mr. Dermen’s motion presents three grounds for severance: (1) that he will be prejudiced

by a joint trial due to the admission of evidence relevant to charges not asserted against him; (2)

that he will be deprived of his Sixth Amendment Confrontation Clause rights in a joint trial

because the government is likely to admit testimonial statements made by non-testifying

codefendants; and (3) that if his trial were severed, those same codefendants would actually take

the stand at Mr. Dermen’s individual trial and offer testimony that exculpates him. Additionally,

Mr. Dermen’s supplemental brief argues that the government’s proffer in connection with a

pretrial evidentiary proceeding not concerning his severance further supports his motion to sever.

    A. MISJOINDER

        Mr. Dermen repeatedly characterizes his motion as seeking severance due to the

prejudice he would face in a joint trial, clearly referring to Rule 14(a), titled “Relief from

Prejudicial Joinder.” However, midway through his motion, Mr. Dermen recites authorities that

govern motions to sever trials on the basis of misjoinder, which occurs when, under Rule 8 of the

Federal Rules of Criminal Procedure, a defendant should not have been joined in an indictment

in the first instance.

        After reciting Rule 8 and describing a district court case applying it, Mr. Dermen

immediately asserts the first of several arguments that he will be prejudiced by a joint trial. Thus,

it is unclear whether Mr. Dermen is arguing that his joinder in this indictment was impermissible

under Rule 8, or whether he mistakenly believes that the Rule 8 standard somehow bears on the

discretionary Rule 14 standard for severance. The court suspects the latter, but to the extent Mr.

Dermen meant to bring a motion seeking mandatory severance on the basis of misjoinder, the

court briefly applies the relevant standard to the operative indictment.

        Rule 8 provides that:

                                                 2
       Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 3 of 12



         The indictment or information may charge 2 or more defendants if they are
         alleged to have participated in the same act or transaction, or in the same series of
         acts or transactions, constituting an offense or offenses. The defendants may be
         charged in one or more counts together or separately. All defendants need not be
         charged in each count.

Fed. R. Crim. P. 8(b). Rule 8 is construed broadly “to allow joinder to enhance the efficiency of

the judicial system.” Caldwell, 560 F.3d at 1212. “The test for a proper joinder is a common

thread to each of the defendants.” United States v. Rogers, 921 F.2d 975, 984 (10th Cir. 1990).

“In conspiracy cases, the general rule is that persons indicted together should be tried together.”

Id.

         Count I of the operative indictment charges Mr. Dermen and every other defendant with

conspiring to commit mail fraud. That count forms the heart of this case, alleging that defendants

engaged in a years-long scheme to fraudulently obtain refundable fuel tax credits in the amount

of $511 million. A holistic review of the indictment reveals that the mail fraud conspiracy is

itself the “common thread” between the joined defendants in that the tax fraud scheme that forms

the basis of that count is a central evidentiary component of each of the remaining charges (false

tax returns, money laundering/concealment, and obstruction of justice). Put simply, there is no

charged conduct in the operative indictment that does not grow out of the scheme alleged in

Count I. Because the conduct giving rise to the mail fraud conspiracy charge runs throughout the

indictment, Mr. Dermen’s joinder in this case is well within the parameters of Rule 8.

      B. PREJUDICE FROM JOINT TRIAL

         Under Rule 14(a) of the Federal Rules of Criminal Procedure, a court may nevertheless

sever properly joined defendants “[i]f the joinder of . . . defendants in an indictment . . . appears

to prejudice a defendant.” “Severance is a matter of discretion, not of right, and the defendant

bears a heavy burden of demonstrating prejudice to his case.” United States v. Rogers, 925 F.2d

1285, 1287 (10th Cir. 1995) (quoting United States v. Mabry, 809 F.2d 671, 682 (10th Cir.
                                                  3
     Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 4 of 12



1987)). “To meet this burden, [a] defendant must demonstrate actual prejudice and not merely a

negative spill-over effect from damaging evidence presented against codefendants.” United

States v. Wacker, 72 F.3d 1453, 1468 (10th Cir. 1995). That the moving defendant is less

culpable or is charged in fewer counts does not suffice to establish actual prejudice caused by a

joint trial. Id. “[S]everance ‘should be granted only when there is a serious risk that a joint trial

would compromise a specific trial right of one of the defendants, or prevent the jury from

making a reliable judgment about guilt or innocence.’” United States v. Caldwell, 560 F.3d 1202,

1213 (10th Cir. 2009) (quoting United States v. Zapata, 546 F.3d 1179, 1191 (10th Cir. 2008)).

       “In determining the merits of a motion for severance, the trial court must balance two

competing interests by weighing the prejudice to a particular defendant caused by the joinder

against considerations of economy and expedition in judicial administration.” United States v.

Pack, 773 F.2d 261, 266 (10th Cir. 1985).

       Mr. Dermen contends that he will face actual prejudice by the introduction of evidence

that falls into two categories: (1) evidence related to the Davis County Cooperative Society (the

“Order”), of which he is not a member; and (2) evidence related to the obstruction of justice

charges not asserted against him.3

       Mr. Dermen’s argument about prejudice flowing from the Order-related evidence fails

because the indictment clearly alleges that the mail fraud coconspirators used Order-related

entities in furtherance of the conspiracy. Thus, whether he is tried alone or with his alleged

3
  Mr. Dermen also advances an argument that he will face prejudice by having to review
discovery that does not bear directly on the charges asserted against him. This is not the type of
prejudice with which Rule 14 is concerned, and even if it were, this inconvenience would not
outweigh the substantial expense of conducting two substantially similar trials. Additionally,
because of the broad scope of evidence that is potentially admissible against Mr. Dermen in this
conspiracy case (any overt acts taken by coconspirators in furtherance of the conspiracy), he
would be wise to review even those materials that do not facially pertain to him, even in an
individual trial.

                                                 4
     Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 5 of 12



coconspirators, Mr. Dermen cannot avoid the presentation of Order-related evidence, especially

when those entities played such an integral role in the alleged conspiracy. See United States v.

Scott, 37 F.3d 1564, 1581 (10th Cir. 1994) (holding that evidence of conduct alleged to form part

of conspiracy was “admissible against all the coconspirators as evidence of the conspiracy”);

United States v. Ramsey, 510 F. App’x 731, 734 (10th Cir. 2013) (“Overt acts taken in

furtherance of a conspiracy are admissible against all coconspirators as evidence of the

conspiracy.”). Further, the government represents that its evidence will show that Mr. Dermen

was not merely a siloed coconspirator responsible for one component of the conspiracy in Los

Angeles, but rather that he had full knowledge of the Order-related entities’ participation in the

scheme, that he traveled to Utah in furtherance of the scheme, and that he even met the Order’s

leadership.

       The same result obtains with respect to any prejudice flowing from the presentation of

evidence establishing the obstruction counts asserted against Mr. Dermen’s codefendants.

Although that conduct forms the basis of individual counts not asserted against Mr. Dermen, it is

also alleged to have been taken in furtherance of the mail fraud conspiracy, and thus it is

properly admissible as against Mr. Dermen. See Ramsey, 510 F. App’x at 734–35 (holding that

evidence that coconspirators shot an individual believed to be a “snitch” was admissible against

coconspirator who did not participate in the shooting as evidence of the conspiracy). Thus,

whether tried alongside his codefendants or alone, Mr. Dermen is not likely to be able to avoid

the presentation of that evidence.

       Nevertheless, Mr. Dermen is justifiably concerned that the jury’s resolution of the

obstruction counts premised on that conduct might bleed into their finding on the conspiracy and

money laundering counts that are asserted against Mr. Dermen. To guard against this result, the



                                                5
     Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 6 of 12



court intends to give a jury instruction directing the jury to consider each count and defendant

individually.

       The mail fraud conspiracy charge does not, however, allege that the money

laundering/concealment conduct was taken in furtherance of the conspiracy, and thus, those

counts present a risk of negative spill-over as to Mr. Dermen. But Mr. Dermen is himself

charged in 8 money laundering counts, and though it is theoretically possible that he might

experience some negative spill-over from the presentation of evidence related to the laundering

counts in which he is not charged, the court cannot find that this rises to the level of actual

prejudice.

       In sum, the risk of any potential negative spill-over created by the joint trial can be

sufficiently cured by a jury instruction directing the jury to compartmentalize the evidence and

consider each count and each defendant individually.

       On the other side of the equation, the court must weigh the costs of conducting separate

trials. See United States v. Hollis, 971 F.2d 1441, 1456 (10th Cir. 1992) (“In deciding on a

motion for severance, the district court has a duty to weigh the prejudice resulting from a single

trial of counts against the expense and inconvenience of separate trials.”). The government

represents that trying Mr. Dermen separately from his codefendants would result in conducting

essentially the same trial twice. Mr. Dermen responds that an individual trial would obviate the

presentation of any Order-related evidence, thereby saving substantial time at his trial. This

argument is easily rejected.

       Although the government’s case-in-chief at Mr. Dermen’s hypothetical individual trial

would, no doubt, expend fewer trial days than the joint trial (due to the fact that the government

would not need to put on evidence related to the false returns and some of the concealment



                                                6
     Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 7 of 12



charges), it would nevertheless require presentation of all the evidence required to prove the mail

fraud conspiracy—the central focus of this case, and far and away the most evidence-intensive

count in the indictment. Thus, contrary to Mr. Dermen’s argument, his individual trial would

involve substantial duplication of judicial effort.4

       The court has significantly rearranged its calendar to accommodate this three-month jury

trial, deferring resolution of numerous motions and trials.5 If the court were to preside over Mr.

Dermen’s individual trial shortly after concluding the Kingstons’ trial, the parties to those cases

would experience even further delay in vindicating their rights.6

       After carefully considering the possibility that Mr. Dermen may face prejudice at a joint

trial, and balancing any possible prejudice against the considerable judicial resources required to

try him separately, the court finds that Rule 14 does not entitle Mr. Dermen to a severed trial.

    C. MR. DERMEN’S BRUTON ARGUMENT

       Next, Mr. Dermen asserts that he must be severed to avoid the occurrence of a Bruton

error. A Bruton error occurs when, in a joint trial, a court admits an out-of-court, testimonial

statement made by a defendant who has invoked his privilege against self-incrimination, which

statement facially incriminates his codefendants. The Supreme Court in Bruton held that in these

circumstances, the declarant-defendant’s exercise of his Fifth Amendment right means that the

4
  This duplication of judicial effort would only multiply if the court granted Mr. Dermen’s
additional request to transfer his case to the Central District of California. This court has
expended countless hours familiarizing itself with the facts underlying the years-long, wide-
ranging mail fraud scheme alleged by the operative indictment, to say nothing of the complex
legal issues implicated therein—all of which would be duplicated by a transferee district judge in
California.
5
  In fact, the backlog caused by this three-month trial has created a highly congested calendar for
the court in the months following this trial. The court is presently scheduling trials to begin in
February 2020 for cases that are ripe for trial now.
6
  The same duplication of judicial effort would attend a transfer of Mr. Dermen’s case to another
judge in this district.

                                                  7
     Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 8 of 12



non-declarant codefendants are deprived of their Sixth Amendment Confrontation Clause right to

cross-examine him with respect to the incriminating statement.

       Bruton applies only when a non-testifying defendant’s out-of-court statement (1) is

testimonial, United States v. Clark, 717 F.3d 790, 815 (10th Cir. 2013); (2) is “so inculpatory as

to the defendant that the practical and human limitations of the jury system cannot be ignored,”

United States v. Sarracino, 340 F.3d 1148, 1160 (10th Cir. 2003); and (3) is being introduced for

the truth of the matter asserted, United States v. Pablo, 696 F.3d 1280, 1287 (10th Cir. 2012).

When the government intends to offer statements that meet this narrow standard, they must

either be excluded, or the non-declarant defendants severed—a limiting instruction will not

suffice. See Richardson v. Marsh, 481 U.S. 200, 208 (1987) (“[A] defendant is deprived of his

Sixth Amendment right of confrontation when the facially incriminating confession of a

nontestifying codefendant is introduced at their joint trial, even if the jury is instructed to

consider the confession only against the codefendant.”).

       Mr. Dermen primarily offers speculation about the possibility of a Bruton problem in this

case, asserting that he “has no way of knowing if there have been testimonial statements made by

codefendants.” The court has not seen much indication that the defendants have found

themselves in circumstances capable of producing testimonial statements7 that implicate Bruton.8


7
  The Tenth Circuit has articulated two definitions of a “testimonial” statement: “(1) ‘a formal
declaration made by the declarant that, when objectively considered, indicates the primary
purpose for which the declaration was made was that of establishing or proving some fact
potentially relevant to a criminal prosecution’; or (2) ‘[a] formal statement [such that] a
reasonable person in the position of the declarant would objectively foresee that the primary
purpose of the statement was for use in the investigation or prosecution of a crime.” Clark, 717
F.3d at 816 (alterations in original) (quoting United States v. Smalls, 605 F.3d 765, 778 (10th
Cir. 2010).
8
  The paradigmatic factual Bruton scenario is a conspiracy in which one codefendant has
essentially confessed or made other damning statements to law enforcement, but nevertheless
ultimately goes to trial.

                                                8
     Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 9 of 12



However, to the extent the government believes that it cannot prove its case without heretofore

undisclosed Bruton evidence, the court notes that the government is running the risk of having

those statements excluded.

       Mr. Dermen does adduce one statement, the introduction of which, he argues, will result

in a Bruton error. In a civil contract proceeding in the United States District Court for the

Southern District of New York, Mr. Dermen’s codefendants, Jacob and Isaiah Kingston, each

submitted two affidavits regarding the location of Washakie’s cash deposits. The first affidavit

attested that much of Washakie’s cash was on deposit in Turkey. The second affidavit

“withdrew” that statement, explaining that it was “untrue.” The government indicates that it will

seek to introduce the second affidavit at trial. Mr. Dermen argues that his inability to cross-

examine Jacob and Isaiah about these out of court statements results in a deprivation of his

confrontation rights such that he must be severed to avoid Bruton error.

       In response, the government argues that the statement is neither inculpatory of Mr.

Dermen nor offered for its truth. The court agrees. Statements made by Mr. Dermen’s

codefendants that tend to establish their mendacity in a civil proceeding are, at best, only

inferentially incriminating of him, and without the government’s context, the statements

themselves are almost wholly divorced from Mr. Dermen. Clearly, the statements are not “so

inculpatory as to [Mr. Dermen] that the practical and human limitations of the jury system cannot

be ignored.” Clark, 717 F.3d at 814. In addition to the more general instruction discussed above,

Mr. Dermen is free to seek a limiting instruction at trial if he can articulate how these statements

inferentially incriminate him vis-à-vis conduct with which he is charged.

       Moreover, from the outset of this action, the government’s theory regarding the affidavits

has been that the matter asserted in the second affidavit was, in fact, false. That is, the



                                                 9
    Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 10 of 12



government intends to offer the second affidavits (that withdraw the earlier statements and

characterize them as “untrue”) for their falsity. Stated differently, the government is not offering

the statements in the second affidavit to prove the truth of the statements (that the first affidavits

were false) but rather to demonstrate that the assertions were themselves untrue. Thus, these

statements do not implicate Bruton.

   D. MR. DERMEN’S ASSERTED NEED FOR CODEFENDANT TESTIMONY

       “When a defendant moves to sever claiming he needs a codefendant's testimony, we

consider factors including the likelihood that the codefendant would testify; the significance of

the testimony; the exculpatory nature of the testimony; the likelihood that the testimony would

be impeached; the prejudice caused by the lack of the testimony; the effect of a severance on

judicial administration and economy; and timeliness of the motion.” Scott, 37 F.3d at 1579.

       Mr. Dermen makes little attempt to apply these seven factors, instead asserting that

“[t]here is no doubt Mr. Dermen will seek exculpatory evidence from the Kingstons,” and listing

a series of facts he claims the Kingston defendants will testify to at his individual trial. In

response, the government argues, and the court agrees, that even accepting that the Kingstons

would testify at his severed trial (which Mr. Dermen has not established) and further accepting

that they would testify to those facts, the facts are not generally exculpatory. For example,

testimony that Mr. Dermen had no ownership interest in Washakie or United Fuel Supply and

that he did not file tax returns or interact with the IRS on behalf of those entities would not

absolve Mr. Dermen of the counts with which he is charged. Indeed, the government has

nowhere argued that he owns those entities or was involved in the tax filing component of the

conspiracy, and as a matter of law, those facts are not necessary to sustain a jury’s conviction of

Mr. Dermen. Thus, Mr. Dermen need not be severed on these grounds.



                                                 10
    Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 11 of 12



    E. MR. DERMEN’S SUPPLEMENTAL BRIEF

       After this motion became fully briefed, Mr. Dermen moved for a hearing or for leave to

file a supplemental brief so that he could present evidence and arguments made available to him

by the government’s intervening disclosure of Jencks Act material. The court granted leave to

file that supplemental motion, but what followed from Mr. Dermen was, in substance, a response

to the government’s proffer in connection with the James hearing in this case (a pretrial

procedure used to define the bounds of statements that meet the coconspirator exemption from

the rule against hearsay).

       It is unclear how an argument that the government’s James proffer falls short of

establishing the existence of a conspiracy for evidentiary purposes bears on the instant motion.9

The most charitable construction of Mr. Dermen’s supplemental brief is that he intended to argue

that he has a markedly different level of culpability than his codefendants, and that this disparity

will “prevent the jury from making a reliable judgment about [his] guilt or innocence.” Clark,

717 F.3d at 817. But even so construed, Mr. Dermen has not shown that his culpability is

markedly different than his codefendants. Indeed, on the basis of the James proffer alone, he is

not even the least culpable defendant.




9
  Mr. Dermen also asserts that the government’s Jencks Act disclosure produced material that
exculpates Mr. Dermen. In general, this argument and Mr. Dermen’s James argument read more
like arguments in support of a motion to dismiss in that they consistently assert—almost
invariably without any support—that there is little or no proposed evidence connecting Mr.
Dermen to the charged crimes. But a motion to sever is not a vehicle to exclude hearsay evidence
or to obtain a dismissal, and even if it were, Mr. Dermen does no more than nibble at the edges
of the government’s theories. For example, Mr. Dermen argues that the government’s recent
investigative efforts have revealed that, contrary to the government’s earlier representations, he
does not own a yacht in Turkey. It seems amply clear that whether or not Mr. Dermen can be
found guilty of conspiring to commit mail fraud and concealing/laundering the fraudulent
proceeds does not turn on his ownership of a yacht in Turkey.

                                                11
    Case 2:18-cr-00365-JNP-BCW Document 395 Filed 07/02/19 Page 12 of 12



       In support, Mr. Dermen does no more than list conduct alleged to have been taken in

furtherance of the conspiracies—as outlined by the government’s James proffer—in which he is

not alleged to have participated. Of course, that is the nature of conspiracy cases: coconspirators

perform different functions to achieve efficiency and scale. And in this five-defendant, five-

conspiracy case, it is unsurprising that Mr. Dermen is not alleged to have been involved in every

facet of the various conspiracies. In sum, he has not shown how his alleged role in the crimes

charged in the indictment is so minimal relative to his codefendants such that his trial must be

severed.

                                           II.       ORDER

       For the reasons articulated, Mr. Dermen’s motion to sever (ECF No. 289) is DENIED.



Signed July 2, 2019

                                                 BY THE COURT




                                                 ______________________________
                                                 Jill N. Parrish
                                                 United States District Court Judge




                                                   12
